—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinrule prohibiting the unauthorized use of a controlled substance after his urine twice tested positive for the presence of opiates. Included in the evidence presented at the ensuing disciplinary hearing was the misbehavior report, the positive test results and testimony given by the correction officer who collected petitioner’s urine sample. Testimony was given by a second correction officer to rebut petitioner’s assertion that his ingestion of poppy seed bagels and various medications prior to the urinalysis tests had caused false positive results. The officer stated that the food service had last served poppy seeds five days prior to the date when petitioner’s urine tested positive for opiates. In addition, a representative from the manufacturer of the urinalysis test kit testified that the medication taken by petitioner would not have caused false positive test results nor would petitioner’s ingestion of poppy seeds several days prior to testing.
We conclude that substantial evidence supports the determination of petitioner’s guilt (see, Matter of Russo v Goord, 264 *774AD2d 889; Matter of Rivera v Goord, 261 AD2d 754). Petitioner’s denial that he used opiates presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Aster v Goord, 279 AD2d 921). The remaining issues raised herein, including petitioner’s assertion of Hearing Officer bias, have been examined and found to be without merit.
Cardona, P.J., Mercure, Peters, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.